MANSFIELD, Circuit Judge
(dissenting):
I respectfully dissent for the reason that the constitutional claim asserted by plaintiffs is so patently insubstantial as to deprive federal courts of subject matter jurisdiction. See Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974).
We have pendent jurisdiction over plaintiffs’ statutory claim only if plaintiffs’ constitutional claim raises substantial questions under 28 U.S.C. § 1343(3). Under Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974), a constitutional claim is insufficiently substantial to confer federal court jurisdiction if the result is “immediately obvious from the decided cases” or if the challenged law is so “patently rational as to require no meaningful consideration.” Id. at 538-41, 94 S.Ct. at 1380-81. In my view, it is “patently rational” to presume, as did the State here, that a portion of the income of a parent will be available for the use and benefit of that parent’s minor child.
*1090As the majority indicates, AFDC is a federal-state cooperative program designed to provide financial assistance to needy dependent children and their parents or relatives who live with or care for them. A state participating in the AFDC program will typically determine a public assistance standard of need, which is the level of income the state believes is necessary to maintain a hypothetical family unit, and pay to each recipient an amount equal to that standard of need less the amount of other income and resources available to him or her. Rosado v. Wyman, 397 U.S. 397, 90 S.Ct. 1207, 25 L.Ed.2d 442 (1970). Indeed, federal law requires that each state shall, “in determining need [of an eligible child], take into consideration any other income and resources of [the] child or relative claiming aid ... .” 42 U.S.C. § 602(a)(7). Accordingly, the State of New York calculated the state standard of need for both mother and daughter, Constance and Lulu, and “deemed” the difference between the mother’s needs and income to be available to Lulu for the purpose of determining Lulu’s level of AFDC benefits. The only distinguishing feature between this case and the typical AFDC case is that the mother receives her income, OASDI benefits, indirectly through her father Eugene, a representative payee.
Judge Sifton below found that the State had conclusively presumed (1) that Eugene, the representative payee for Constance’s income, will not use more of Constance’s income for her benefit than that necessary to meet the standard of need set by the State, and (2) that any surplus income over and above that standard of need will be used to meet Lulu’s needs. Relying on such cases as Vlandis v. Kline, 412 U.S. 441, 93 S.Ct. 2230, 37 L.Ed.2d 63 (1973) (barring presumption of nonresidency of out-of-state applicants for admission to university); Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1971) (upsetting conclusive presumption that unwed father is unfit to have custody of child); and Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971) (holding that automatic suspension of license of driver involved in accident denied due process), Judge Sifton concluded that these two “irrebuttable presumptions” raised sufficiently serious questions to support federal court jurisdiction under § 1343(3).
I disagree. As we recently noted in Clayborne v. Califano, 603 F.2d 372, 380 (2d Cir. 1979), the Supreme Court, in a line of cases beginning with Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1974), has all but ruled the irrebuttable presumption analysis inapplicable to social welfare cases.1 In Weinberger v. Salfi the Court stated “There is thus no basis for our requiring individualized determinations when Congress can rationally conclude not only that generalized rules are appropriate to its purposes and concerns, but also that the difficulties of individual determinations outweigh the marginal increments in the precise effectuation of congressional concern which they might be expected to produce.” Id. at 785, 95 S.Ct. at 2476. Given that the Supreme Court has repeatedly recognized that the constitutionality of a social welfare classification depends not on whether it constitutes an irrebuttable presumption but whether it has a “rational basis,” e. g., Dandridge v. Williams, 397 U.S. 471, 485, 90 S.Ct. 1153, 1161, 25 L.Ed.2d 491 (1970), the district court erred when it simply assumed that the mere use of a conclusive presumption raises substantial constitutional questions.
*1091The presumption challenged here, that of “deeming” income of a parent to be available to a child, is clearly rationally related to a legitimate state interest. I begin with the firmly established proposition that because there is no constitutional obligation to provide minimum levels of support, Lavine v. Milne, 424 U.S. 577, 584 n. 9, 96 S.Ct. 1010, 1015, 47 L.Ed.2d 249 (1976), the states and the federal government are free to determine levels of need for welfare applicants, regardless of actual need, and may even award a level of benefits amounting to less than the state presumed standard of need. Jefferson v. Hackney, 406 U.S. 535, 92 S.Ct. 1724, 32 L.Ed.2d 285 (1972); King v. Smith, 392 U.S. 309, 318, 88 S.Ct. 2128, 2133, 20 L.Ed.2d 1118 (1968); Dandridge v. Williams, supra; Rosado v. Wyman, supra. A legislature may, in short, conclusively presume that an applicant has needs of a certain amount without granting to the applicant an individual hearing as to those actual needs.
That is all that the State has done here. The State is legitimately concerned about the possibility of parents shielding income from their children in order to render them eligible for AFDC aid. It also desires to use limited welfare funds to assist those truly in need. Therefore it has simply balanced household income against a presumed standard of need to determine the child’s eligibility and need for AFDC aid. Nothing could be more rational. Not only is it reasonable for a State to presume that parents, who are legally obligated to support their minor children, will in fact use their income to support their children, but it would be highly inefficient, prohibitively expensive, and unduly burdensome for the State to be required to determine individually on a case-by-case basis whether parents actually made their income available to their children. Quite simply, the procedure of presuming needs and “deeming” income to be available is necessary to the efficient operation of, and is relied upon by, all social welfare programs, including Supplemental Security Income (SSI) and Medicaid, see 42 U.S.C. §§ 1382(a)(2), (b)(2), 1382c(f)(1). To contend, as the majority does here, that it raises substantial constitutional questions is a proposition that has been thoroughly rejected by the Supreme Court.
Indeed, the Supreme Court, in a long line of cases, has implicitly upheld the constitutionality of “deeming.” In King v. Smith, 392 U.S. 309, 329, 88 S.Ct. 2128, 2139, 20 L.Ed.2d 1118 (1968), the Court made clear that a state may under § 602(a)(7) deem the income of a natural father to be available to his child, regardless of whether or not he actually supports the child. And in Lewis v. Martin, 397 U.S. 552, 90 S.Ct. 1282, 25 L.Ed.2d 561 (1970), the Court upheld the propriety of deeming the income of a man married to the child’s natural mother to be available to the child, stating:
“We only add that HEW might reasonably conclude that only he who is near as a real or adoptive father would be has that consensual relation to the family which makes it reliably certain that his income is actually available for support of the children in the household. HEW may, in other words, reasonably conclude that an obligation to support under state law must be of ‘general applicability’ to make that obligation in reality a solid assumption on which estimates of funds actually available to children on a regular basis may be calculated.” (At 558-59, 90 S.Ct. at 1285).
Judge Bartels, though not disputing the principles announced in King and Lewis, apparently contends that the mother’s receipt of her income indirectly through a representative payee in this case presents more serious constitutional questions than those raised in King and Lewis. But that fact, whatever its significance for the statutory issue presented in this case, has no constitutional significance. The duty of the representative payee to use Constance’s income in her “best interests,” 20 C.F.R. § 404.1603, neither relieves Constance of her statutory duty to support her child, N.Y. Social Services Law § 101, nor makes any less rational the State’s presumption that Constance’s income will in fact be used to support her daughter.
*1092In upholding the constitutionality of various legislative presumptions, many of which are far more susceptible to a constitutional challenge than the presumption challenged here, the Supreme Court has repeatedly emphasized not only the power of a legislature to act on the basis of reasonable general factual inferences but also the necessity of avoiding individual case-by-case determinations. See Califano v. Aznavorian, 439 U.S. 170, 99 S.Ct. 471, 58 L.Ed.2d 435 (1978) (upholding denial of benefits based on a residency presumption); Califano v. Jobst, 434 U.S. 47, 53, 98 S.Ct. 95, 99, 54 L.Ed.2d 228 (1978) (upholding the presumption that a dependent child’s need terminates upon marriage);2 Mathews v. Lucas, 427 U.S. 495, 509, 96 S.Ct. 2755, 2764, 49 L.Ed.2d 651 (1976) (upholding the presumption that legitimate children, and some illegitimate children, were dependent on a deceased wage earner);3 Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1974) (upholding the denial of benefits to the widow and survivors who had a relationship of less than nine months prior to the wage earner’s death). See also Norman v. St. Clair, 610 F.2d 1228, 1242-43 (5th Cir. 1980) (upholding the constitutionality of deeming income from one spouse to be available to another for the purpose of determining Medicaid eligibility); Kollett v. Harris, 619 F.2d 134 (1st Cir. 1980) (upholding the constitutionality of deeming income of a stepparent to be available to his stepchild for the purposes of determining the child’s SSI benefits even though the stepparent was not legally obligated to support the stepchild).4
Plaintiffs’ claim is foreclosed by these prior Supreme Court decisions. There comes a point where a constitutional claim has so little hope of success that it must be considered too insubstantial to establish federal court jurisdiction. This is such a case.
Finally, it should be noted that requiring plaintiffs to litigate their statutory claim in state court is not an empty promise. The New York courts have been a sympathetic forum for claims of this sort. Snowberger v. Toia, 60 A.D.2d 783, 400 N.Y.S.2d 648, aff’d, 46 N.Y.2d 803, 413 N.Y.S.2d 922, 386 N.E.2d 833 (1978).
Accordingly, I would dismiss the case for lack of subject matter jurisdiction.

. The equal protection doctrine is available today only when the legislative classification may be violative of equal protection, such as where a fundamental interest is at stake or where the classification involves a suspect or semi-suspect class like race, gender, age or alienage. Clayborne v. Califano, 603 F.2d 372 (1974); Tribe, American Constitutional Law § 16-32 at 1095 (1978). The interest at stake here, a non-contractual claim to receive funds from the public treasury, is not constitutionally protected since the government is free to award any level of benefits it sees fit. Dandridge v. Williams, 397 U.S. 471, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970); Rosado v. Wyman, 397 U.S. 397, 90 S.Ct. 1207, 25 L.Ed.2d 442 (1970); Lavine v. Milne, 424 U.S. 577, 584 n. 9, 96 S.Ct. 1010, 1015, 47 L.Ed.2d 249 (1976); Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1974).


. The Court, in upholding the presumption, stated:
“Nor has Congress made actual dependency on the wage earner either a sufficient or a necessary condition of eligibility in every case. Instead of requiring individualized proof on a case-by-case basis, Congress has elected to use simple criteria, such as age and marital status, to determine probable dependency. A child who is married or over 18 and neither disabled nor a student is denied benefits because Congress has assumed that such a child is not normally dependent on his parent. There is no question about the power of Congress to legislate on the basis of such factual assumptions. General rules are essential if a fund of this magnitude is to be administered with a modicum of efficiency, even though such rules inevitably produce seeming arbitrary consequences in some individual cases. Weinberger v. Salfi, 422 U.S. 749, 776, 95 S.Ct. 2457, 2472, 45 L.Ed.2d 522.” Califano v. Jobst, supra, at 52-53, 98 S.Ct. at 98-99 (emphasis supplied).


. In upholding the presumption as rational, the Court stated:
[The presumption enabled Congress] to avoid the burden and expense of specific case-by-case determination in the large number of cases where dependency is objectively probable. Such presumptions in the aid of administrative functions, though they may approximate, rather than precisely mirror, the results that case-by-case adjudication would show, are permissible under the Fifth Amendment, so long as that lack of precise equivalence does not exceed the bounds of substantiality tolerated by the applicable level of scrutiny. See Weinberger v. Salfi, 422 U.S. 749, 772, 95 S.Ct. 2457, 2471, 45 L.Ed.2d 522 (1975).” Mathews v. Lucas, supra, at 509, 96 S.Ct. at 2764.


. The burden and inefficiency involved in individualized case-by-case determination of need is evidenced in the present case by the fact that some of the OASDI benefits paid to Constance’s representative payee were used to buy her cigarettes and silk stockings rather than to support her child Lulu. This illustrates the nice question that would be faced in a case-by-case approach of whether all or part of the excess over the state’s standard of need should be spent on necessities for the benefit of the child rather than upon items of doubtful need for the mother.